                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RAYMOND D. HARRINGTON,

        Plaintiff,                            :     Case No. 2:20-cv-16

       -vs-                                         Judge Sarah D. Morrison
                                                    Magistrate Judge Chelsey M. Vascura
MARATHON PETROLEUM CORP.,
SPEEDWAY, LLC,
                                              :
       Defendant.

                                             ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on January 27, 2020. (ECF No. 2). In that filing, the

Magistrate Judge granted Plaintiff’s request to proceed in forma pauperis. The Magistrate Judge

also performed an initial screen of the Complaint pursuant to 28 U.S.C. § 1915(e)(2) and

recommended that the Court dismiss Plaintiff’s Complaint in its entirety for failure to state a

claim upon which relief may be granted. (Id.). The time for filing objections has passed, and no

objections have been filed. For the reasons set forth in the R&R, the Court hereby ADOPTS the

R&R (ECF No. 2) and DISMISSES the Complaint (ECF No. 1). The Clerk is DIRECTED to

TERMINATE this case from the docket records of the United States District Court for the

Southern District of Ohio.

       IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
